DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 04 March 2021.  Claims 1, 3, 5-14, and 16-23 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3, 5-7, 10, 11, 13, 14, 16, 17, 19, and 21-23, as well as the cancellation of claims 2, 4, and 15.

Terminal Disclaimer
The terminal disclaimer filed on 04 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,716,641 and 10,849,713 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Francesco Sardone on 08 March 2021.

The application has been amended as follows: 

	In claim 6, the second-to-last line has been changed so that “proximate” now reads --proximal--.
	In claim 7, “the at least one trocar” has been changed to --the trocar--.
	In claim 8, in line 1 and again in line 2, “the trocar antenna” has been changed to --the at least one trocar antenna--.
	In claim 16, lines 3-4: “the at least one interrogator” has been changed to --the at least one RFID interrogator--.
	In claim 17, lines 3-4: “the at least one interrogator” has been changed to --the at least one RFID interrogator--.

Allowable Subject Matter
Claims 1, 3, 5-14, and 16-23 are allowed, for the reasons presented in the previous Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791